Citation Nr: 1044060	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the cause 
of the Veteran's death.  

1.  Whether there is clear and unmistakable error (CUE) in prior 
rating decisions which denied entitlement to service connection 
for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who retired after 20 
years of active military service.  The Veteran served on January 
1957 to October 1960 and from October 1960 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the reopening of the appellant's claim for service 
connection for the cause of the Veteran's death.  A November 2007 
rating decision denied CUE in prior rating decisions which denied 
entitlement to service connection for the cause of the Veteran's 
death.


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death May 1998 rating decision.  She was notified of 
this decision in June 1998, but he did not file an appeal.  That 
rating decision is now final.  

2.  The evidence of record at the time of the May 1998 rating 
decision included:  the Veteran's death certificate; service 
treatment records, service personnel records; private hospital 
medical records dated 1979; and, VA medical records dated from 
1978 to 1981.  

3.  The evidence of record at the time of the May 1998 rating 
decision revealed that the Veteran died of squamous cell 
carcinoma of the tongue which metastasized to the lungs.  

4.  Evidence received since the May 1998 RO rating decision 
includes:  a duplicate copy of the Veteran's death certificate 
and the appellant's hearing testimony and written statements.  

5.  The June 1981 RO rating decision which denied service 
connection for the cause of the Veteran's death and subsequent 
rating decisions which denied the appellant's attempts to reopen 
the claim were adequately supported by the evidence then of 
record, and not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known as of May 
1998, or any time before, were not before the RO, or that the RO 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 rating decision is not 
new and material and the criteria for reopening the appellant's 
claim for service connection for the cause of the Veteran's death 
are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Prior RO rating decisions denying service connection for the 
cause of the Veteran death were not clearly and unmistakably 
erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In the context of a claim for service connection for the cause of 
the Veteran's death (DIC benefits), section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated June 2007.  Additional notice was provided in letters dated 
August 2007, and May 2009.  These letters substantially complied 
with the requirements of Quartuccio, Dingess, and Hupp, supra.  
The appellant was informed of the reasons for the prior denial of 
service connection for the cause of the Veteran's death in the 
September 2008Statement of the Case (SOC) and the claim was 
subsequently readjudicated in Supplemental Statements of the Case 
(SSOC) dated February 2010.  

VA has obtained available service treatment records, private 
medical records, assisted the appellant in obtaining evidence, 
and afforded her the opportunity to present testimony, statements 
and evidence.  All known and available records relevant to the 
issues decided on appeal have been obtained and associated with 
the appellant's claims file and he has not contended otherwise.  

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, these duties are not applicable where the law, and not 
the underlying facts or development of the facts, is dispositive 
of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001).  On an appeal 
involving review of a prior final regional office decision on the 
basis of clear and unmistakable error (CUE), VA's has no 
obligations with respect to notification and assistance.  See 
Parker v. Principi, 15 Vet. App. 407 (2002). 

In any event, neither the appellant, nor her representative, has 
alleged or demonstrated any prejudice with regard to the content 
or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Reopening Claims

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Malignant tumors (cancer) may be presumed to have been incurred 
during active military service if it becomes manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, presumptive 
service connection is warranted for the following disorders: AL 
amyloidosis; chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); All chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted if 
the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2010).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; malignant mesenchymoma; 
malignant granular cell tumor; alveolar soft part sarcoma; 
epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and, malignant ganglioneuroma.  38 C.F.R. 
§ 3.309(e), Note 1 (2010).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. §  
1116(f) (West 2002)

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may 
have determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO most recently denied the appellant's attempt to reopen her 
claim for service connection for the cause of the Veteran's death 
in a May 1998 rating decision.  She was notified of this decision 
in June 1998, but did not file an appeal.  This rating decision 
became final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the May 1998 rating 
decision included:  the Veteran's death certificate; service 
treatment records, service personnel records; private hospital 
medical records dated 1979, and, VA medical records dated from 
1978 to 1981.  

The death certificate shows that the Veteran died in May 1981, at 
age 44.  There was no autopsy.  The immediate cause of death was 
listed as cardiopulmonary arrest due to metastatic carcinoma.  
During the veteran's lifetime, service connection was granted for 
arthritis of the spine at a 10 percent rating; residuals of a 
right epididymectomy at a noncompensable (0%) rating; 
hypertension at a noncompensable rating; and hearing loss at a 
noncompensable rating.  

Private medical records from Duke Medical Center dated 1979 
reveal that in March 1979 the Veteran had soreness on the left 
side of his tongue.  The lesion was excised and biopsy revealed 
it was cancerous with a diagnosis of squamous cell carcinoma of 
the tongue.  Private and VA treatment records dated in October 
1979 reveal that the Veteran was treated for his cancer.  

Private and VA medical records dated in 1981 reveal that the 
Veteran had a recurrence of his cancer.  A VA hospital record 
dated April 1981 reveals that the Veteran's tongue cancer spread 
to his left lung.  The diagnosis was squamous cell carcinoma, 
metastatic to left pleura.  

Service treatment records did not show any diagnosis of cancer 
during active service.  The first diagnosis of cancer was made in 
March 1979, which was two years after the Veteran separated from 
service.  Based upon the evidence of record the RO denied service 
connection for the cause of the Veteran's death, and the May 1998 
rating decision denied the reopening of the claim.  

The evidence of record at the time of the prior final rating 
decision in May 1998 did not show that the Veteran's fatal 
squamous cell carcinoma manifest during service, nor did any 
evidence link the fatal cancer to service so service connection 
on a direct basis was not warranted.  The Veteran's cancer 
manifested two years after his separation from service so service 
connection on a presumptive basis under 38 C.F.R. §  3.309(a) was 
not warranted.  

The evidence did establish that the Veteran did serve in Vietnam 
during the requisite period of time.  As such, he is presumed to 
have been exposed to Agent Orange during service.  However, the 
Veteran's fatal squamous cell carcinoma is not one of the 
diseases specified at 38 C.F.R. § 3.309(e) for which presumptive 
service connection on the basis of Agent Orange exposure is 
warranted.  

The controlling regulations specify that presumptive service 
connection based on Agent Orange exposure is warranted for 
respiratory cancers, including cancer of the lung, bronchus, 
larynx, or trachea.  38 C.F.R. § 3.309(e).  The private and VA 
medical records dated in 1981 do reveal that the Veteran's 
squamous cell carcinoma became metastatic to the left pleura 
(lung).  In lay terminology, the Veteran had squamous cell 
carcinoma of the tongue which spread to the pleura surrounding 
his lungs.  "Metastasis" is the "transfer of a disease 
producing agency (as cancer cells . . .) from an original site of 
disease to another part of the body with a development of a 
similar lesion in the new location."  Webster's Medical Desk 
Dictionary 430 (1986).  Prostate cancer which has metastasized to 
the bone is not the creation of bone cancer.  Monts v. Brown, 4 
Vet. App. 379, 381 (1993).  Therefore, if, as a matter of law, 
cancer which has metastasized to the bone is not the creation of 
bone cancer for presumptive service connection for radiogenic 
disease under 38 C.F.R. § 3.309(d), then squamous cell carcinoma 
of the tongue which metastasized to the pleura or lung is not the 
creation of a respiratory cancer for presumptive service 
connection for exposure to Agent Orange under 38 C.F.R. 
§ 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  The appellant had made numerous assertions 
that the Veteran's fatal squamous cell carcinoma was caused by 
Agent Orange exposure and that she had been told so by VA 
physicians.  However, there is no medical evidence linking the 
Veteran's cancer to Agent Orange exposure. 

Evidence received since the May 1998 1989 RO rating decision 
includes a duplicate copy of the Veteran's death certificate, the 
appellant's testimony at a hearing before an RO hearing officer, 
the appellant's testimony before the undersigned Veterans Law 
Judge, and written statements.  The appellant's testimony at both 
hearings is to the extent that she believes that the Veteran's 
presumed exposure to Agent Orange during service caused his fatal 
squamous cell carcinoma.  She testified that a physician related 
the cancer to Agent Orange exposure in the records dated in 1981.  
In a January 2009 statement, the appellant's representative 
acknowledged that the records that the appellant mentioned in her 
January 2009 RO hearing were already of record in the claims file 
and had previously been considered.  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  An appellant's own recitation 
of medical history does not constitute new and material evidence 
sufficient to reopen a claim when this account has already been 
rejected by the VA. Chavarria v. Brown, 5 Vet. App. 468 (1993) (

The evidence received subsequent to the May 1998 rating decision 
is not "new and material" under the provisions of 38 C.F.R. § 
3.156.  There is simply no new evidence of record linking the 
Veteran's fatal squamous cell carcinoma to service or to Agent 
Orange exposure during service.  The appellant has merely 
restated arguments previously made and rejected.  Accordingly, 
the reopening of the claim for service connection for the cause 
of the Veteran's death is not warranted.

III. CUE in prior RO Rating Decisions.  

In May 2007 the appellant submitted a written statement which 
stated "request DIC claim be reopened due to Clear and 
Unmistakable error."  The appellant's claim for service 
connection for the cause of the Veteran's death was originally 
denied in a June 1981 RO rating decision.  The appellant has 
requested that the claim be reopened on several occasions.  The 
RO denied the appellant's attempts to reopen the claim for 
service connection for the cause of death in March 1982, June 
1994, and May 1998.  The appellant has never identified which 
specific rating action she is attacking under the allegation of 
CUE.  

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, CUE exists when either 
the correct facts, as they were known at the time, were not 
before the decision makers, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2009); Sorakubo v. Principi, 16 Vet. App. 
120 (2002).  A simple disagreement with how the RO evaluated the 
facts is not sufficient to raise a valid claim of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

As indicated in the discussion of section II above, the claim for 
service connection for the cause of the Veteran's death has been 
previously and properly denied.  The appellant has failed to 
establish a valid CUE for any prior rating action related to 
service connection for the cause of the Veteran's death.  She 
objects to how the evidence of record was weighed; her 
allegations that certain evidence was ignored or not considered 
are unfounded.  The RO considered, as evidenced by the discussion 
in the questioned decisions, all evidence of record fully and 
fairly.  38 C.F.R. § 4.6.  All relevant facts were before the RO, 
and the RO properly applied the governing laws and regulations 
regarding evaluation of disabilities in determining that service 
connection for the cause of the Veteran's death was not 
warranted.  

The evidence is against the claim; there is no reasonable doubt 
to be resolved; and a finding of CUE in prior rating decisions 
which denied entitlement to service connection for the cause of 
the Veteran's death is not warranted.


ORDER

New and material evidence not having been submitted to reopen a 
claim for entitlement to service connection for the cause of the 
Veteran's death, reopening of the claim is denied.

The claim of CUE in prior rating decisions which denied 
entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


